      Case 1:16-cr-00751-LGS Document 62 Filed 02/18/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :        PRELIMINARY ORDER OF
          - v. -                           FORFEITURE/
                                  :        MONEY JUDGMENT
VALERIE VOLSKY,
                                  :        16 Cr. 751 (LGS)
                   Defendant.

- - - - - - - - - - - - - - - - - x

          WHEREAS, on or about November 9, 2016, VALERIE VOLSKY

(the “defendant”), was charged in an Information, 16 Cr. 751 (LGS)

(the “Information”), with conspiracy to commit health care fraud

and wire fraud and to violate the Anti-Kickback Statute, in

violation of Title 18, United States Code, Section 371 (Count One);

and health care fraud, in violation of Title 18, United States

Code, Sections 1347 and 2 (Count Two);

          WHEREAS, the Information included forfeiture allegations

as to Count One, seeking forfeiture to the United States, pursuant

to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461, of any and all property,

real or personal, that constitutes or is derived, directly or

indirectly, from proceeds traceable to the commission of the

offense alleged in Count One of the Information;

          WHEREAS,    the   Information     also   included    a      second

forfeiture allegation as to Count Two, seeking forfeiture to the


                                    1
      Case
       Case1:16-cr-00751-LGS
            1:16-cr-00751-LGS Document
                               Document58-2 Filed02/18/21
                                        62 Filed  02/10/21 Page
                                                            Page22ofof55



United States, pursuant to Title 18, United States Code, Section

982(a)(7),    of   any    and    all   property,   real   or   personal,    that

constitutes or is derived, directly or indirectly, from gross

proceeds traceable to the commission of the offense charged in

Count Two of the Information;

             WHEREAS, on or about November 9, 2016, the defendant

pled guilty to Counts One and Two of the Information before United

States District Judge Jesse M. Furman;

             WHEREAS, a sum of money equal to $143,159 in United

States     currency      represents    the    proceeds    traceable    to     the

commission of the offenses charged in Counts One and Two of the

Information, and represents the amount of proceeds derived from

the offenses charged in Counts One and Two of the Information that

the defendant personally obtained; and

             WHEREAS, as a result of acts and/or omissions of the

defendant, the proceeds derived from the offenses charged in Counts

One and Two of the Information that the defendant personally

obtained cannot be located upon the exercise of due diligence.

             IT IS HEREBY ORDERED that:

             1.    As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant has pleaded

guilty, a money judgment in the amount of $143,159 in United States

currency    (the   “Money       Judgment”),   representing     the   amount    of


                                         2
        Case
         Case1:16-cr-00751-LGS
              1:16-cr-00751-LGS Document
                                 Document58-2 Filed02/18/21
                                          62 Filed  02/10/21 Page
                                                              Page33ofof55



proceeds derived from the offenses charged in Counts One and Two

of the Information that the defendant personally obtained and

controlled, shall be entered against the defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture/Money

Judgment is final as to the defendant, VALERIE VOLSKY, and shall

be deemed part of the sentence of the defendant, and shall be

included in the judgment of conviction therewith.

               3.     All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the “United States Marshals Service”,

and delivered by mail to the United States Attorney’s Office,

Southern       District    of   New   York,   Attn:     Money   Laundering    and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

               4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,    and    the    United   States   shall   have   clear   title   to   such

forfeited property.

               5.     Pursuant to 21 U.S.C. § 853(p), the United States

is authorized to seek forfeiture of substitute assets of the

defendant up to the uncollected amount of the Money Judgment.


                                         3
     Case
      Case1:16-cr-00751-LGS
           1:16-cr-00751-LGS Document
                              Document58-2 Filed02/18/21
                                       62 Filed  02/10/21 Page
                                                           Page44ofof55



             6.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    the    United   States    Attorney’s    Office   is

authorized to conduct any discovery needed to identify, locate or

dispose      of   forfeitable     property,       including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

             7.   The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.




                                     4
        Case
         Case1:16-cr-00751-LGS
              1:16-cr-00751-LGS Document
                                 Document58-2 Filed02/18/21
                                          62 Filed  02/10/21 Page
                                                              Page55ofof55



              8.     The   Clerk    of   the   Court     shall   forward     three

certified copies of this Preliminary Order of Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

Chief    of    the    Money    Laundering      and     Transnational   Criminal

Enterprises        Unit,   United   States     Attorney’s    Office,   One    St.

Andrew’s Plaza, New York, New York 10007.




SO ORDERED:
                                                           )HEUXDU\
LORNA G. SCHOFIELD                                        DATE
UNITED STATES DISTRICT JUDGE




                                         5
